Title: To George Washington from John Hancock, 19 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 19th 1776.

Since my Letter on the 18th Inst. I have Nothing further in Charge from Congress that particularly relates to yourself, or the Army immediately under your Command.
I have wrote to the Conventions of the Jerseys and New York, and to the Assembly of Connecticut on the Subject of the Resolve, Inclos’d in my last and have pressed them to a Compliance with the Request therein contained.
Mr Bedford who is appointed Muster Master General, I have directed to repair to Head Quarters immediately, and have delivered him his Commission. You will please to appoint a Deputy Muster Master General for the Department of Canada.
I do myself the Honour of writing to Govr Trumbull by this Conveyance, and transmitting a Copy of sundry Resolves respecting

his Government. I also forward him blank Commissions.
Your several Favours to the 17th Inst. have been duely received, and are at this Time before Congress. As soon as I have it in my Power, I shall, with particular Pleasure, transmit the Result.
The Carpenters mentioned in the Resolve of the 17th I shall send to Genl Schuyler directly from this City. I have the Honour to be Sir your most obedt & very hble Servt

John Hancock Presidt


            The Inclos’d Resolves I Transmitt, to which I beg Leave to refer you.
  I have been so Engag’d that I have not Oppory to Confer with the other Delegates of Massachusts on the Subject of your Letter, but beg leave to Refer the matter to you, fully Convinc’d that you will Send such officer as will effectually Execute your & our wish, I will do my self the honour to address you by next Post.
        

